2011 VT 123

State v. Kenvin
(2010-138)
 
2011 VT 123
 
[Filed 04-Nov-2011]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40
as well as formal revision before publication in the Vermont Reports. 
Readers are requested to notify the Reporter of Decisions, Vermont Supreme
Court, 109 State Street, Montpelier, Vermont
05609-0801 of any errors in order that corrections may be made before this
opinion goes to press. 
 

2011 VT 123

 

No. 2010-138

 

State of Vermont


Supreme Court


 


 


 


On Appeal from


     v.


District Court of Vermont,
Unit No. 3, Franklin Circuit


 


 


Joseph Kenvin


March Term, 2011


 


 


 


 


Mark
  J. Keller, J.


 

Stuart G. Schurr, Department of
State’s Attorneys, Montpelier, for Plaintiff-Appellee.
 
Matthew F. Valerio, Defender
General, Anna Saxman, Deputy Defender General, and
Rachel 
  Westropp, Montpelier, for
Defendant-Appellant.
 
 
PRESENT:  Reiber, C.J.,
Dooley, Johnson, Skoglund and Burgess, JJ.
 
 
¶ 1.            
JOHNSON, J.   Defendant Joseph Kenvin
appeals from a district court judgment requiring him to pay restitution and
sentencing him to a term of eleven to twelve months to serve.  Following a
car accident that resulted in a fatality, a jury convicted defendant of
negligent operation of a motor vehicle, in violation of 23 V.S.A.
§ 1091(a).  On appeal, he contends the trial court erred in ordering
him to pay restitution where: (1) the State failed to establish the amount of
loss by a preponderance of the evidence; (2) the State failed to show that the
loss was the direct result of the crime committed or that the decedent’s family
members were the direct victims of the crime; and (3) the court failed to make
findings regarding his ability to pay.  Defendant
also contends the trial court erred in sentencing him to eleven to twelve
months to serve because a sentence with a gap of thirty days between the
minimum and maximum term is a fixed sentence.  We reverse and remand for
reconsideration of the restitution awards.   
¶ 2.            
Defendant’s conviction arose out of an accident that occurred on
September 3, 2008.  Defendant was traveling northbound in his pickup
truck.  At an intersection, defendant turned left in front of the
decedent, who was traveling on a motorcycle in the opposite direction. 
The decedent, unable to avoid defendant’s pickup truck, collided with
defendant and flew off his motorcycle.  He died from injuries sustained in
the accident.            
¶ 3.            
Defendant was charged with grossly negligent operation, death resulting,
in violation of 23 V.S.A. § 1091(b).  At trial, the court instructed the
jury on the elements of the charge.  The court explained that, for the
jury to find defendant guilty, one of the seven elements that the State must
prove was that defendant’s grossly negligent operation of the motor vehicle
caused the decedent’s death.  The court also instructed the jury on the
lesser-included charge of negligent operation, id. § 1091(a), which
required the State to prove that defendant “failed to exercise that amount of
care that a reasonably prudent person would have exercised under the
circumstances to avoid injury to others and to himself.”  The court
explained that the jury had to consider the lesser-included charge if it
concluded that the State failed to prove an element of grossly negligent
operation, death resulting, or if the jury members could not agree that the
State had proven each essential element.  The jury found defendant guilty
of the lesser-included charge—operating a vehicle in a negligent manner—thereby acquitting him of grossly negligent operation, death
resulting.    
¶ 4.            
The court sentenced defendant to eleven to twelve months.  The
State requested that the court order defendant to refund the victims’
compensation program, which it said “had already provided restitution for the
[decedent’s] family,” and to pay restitution to the decedent’s wife. 
According to the State, the restitution covered the family’s travel costs to
attend the decedent’s funeral, a radiology bill for the decedent not covered by
insurance, and storage costs for the decedent’s motorcycle.    
¶ 5.            
Defendant objected to the award of restitution.  He argued first
that by acquitting him of grossly negligent operation with death resulting, the
jury found that he was not legally responsible for the decedent’s death. 
The court rejected this argument.   Defendant also argued that the
travel expenses were not a direct result of negligent operation.  In
addition, defendant objected when the State offered the restitution
order.  Before defense counsel could elaborate on the objection, the court
stated that the travel expenses of the decedent’s wife, children,
grandchildren, and mother were “directly connected” to his death.  Without
making any findings regarding defendant’s ability to pay, the court made two
restitution orders on March 10, 2010.  It ordered defendant to pay the
decedent’s wife $8,702.38 and to pay the victim’s compensation program $4,907.01.
 Defendant appealed.
I.
¶ 6.            
On appeal, defendant challenges the trial court’s restitution
orders.  Specifically, defendant argues that the restitution orders are
invalid because the State failed to establish the amount of loss by a
preponderance of the evidence; the State failed to show that the restitution
was the direct result of the crime committed or that the family members were
the direct victims of the crime; and the trial court failed to make any
findings regarding defendant’s ability to pay.  We review the orders for
an abuse of discretion.  See State v. VanDusen,
166 Vt. 240, 245, 691 A.2d 1053, 1056 (1997) (affirming restitution order as
within trial court’s discretion).  The proper interpretation of the
controlling statutes is a question of law that we review de novo.  State
v. Bohannon, 2010 VT 22, ¶ 5, 187 Vt. 410, 996 A.2d 196.
        
¶ 7.            
We first address the substance of the restitution that defendant was
ordered to pay.  The court signed two restitution orders based on the
totals offered by the State: one for the decedent’s wife for $8,702.38, and one for the victims’ compensation program for
$4,970.01.  Although it is not clear from the record exactly what costs
were included in each restitution order, and the court made no findings in this
regard, the State reported that the restitution included the costs for the
decedent’s wife and family to travel to the funeral, storage costs charged to
the decedent’s wife for his motorcycle, and a radiology bill from the
decedent’s hospitalization not covered by insurance.  According to the
State, the medical bill totaled $5,138, and an additional $7,000 of the
restitution was “mostly travel.”  We conclude that, of these losses, only
the decedent’s medical bill may be compensated through restitution.
¶ 8.            
The restitution statute, 13 V.S.A. § 7043, sets forth the kinds of
losses that may be covered by restitution.  It provides that restitution
must be considered “in every case in which a victim of a crime, as defined in
subdivision 5301(4) of this title, has suffered a material loss.”  Id.
§ 7043(a)(1).  The statute defines “material
loss” as “uninsured property loss, uninsured out-of-pocket monetary loss,
uninsured lost wages, and uninsured medical expenses.”  Id.
§ 7043(a)(2).  Most importantly for our
analysis here, § 5301(4) defines “victim” as “a person who sustains physical,
emotional or financial injury or death as a direct result of the commission or
attempted commission of a crime or act of delinquency and shall also include
the family members of a minor, incompetent or a homicide victim.”   
¶ 9.            
Restitution may not be awarded to the decedent’s wife and other family
members for their travel expenses or for storing the motorcycle because the facts
and law do not support a finding that these financial injuries were the “direct
result” of the crime.  Id. § 5301(4).
 We have noted that § 7043 is “much narrower” than restitution statutes in
other jurisdictions and as such requires a “direct link” between the crime and
the financial injury for which restitution is sought.  State v. Forant, 168 Vt. 217, 223, 225, 719 A.2d 399, 403, 404
(1998) (holding that expenses incurred by domestic-assault victim to change
locks and telephone number were “indirect costs” from the crime and therefore
“not recoverable as restitution”); accord Bohannon, 2010 VT 22, ¶ 12
(holding that extradition costs incurred by the Department of Corrections were
“simply too tenuous to trigger restitution”).  As these and other decisions  demonstrate, the travel and storage expenses incurred
by the decedent’s family are not directly linked to the offense for which
defendant was convicted.  Accordingly, there is no basis for the
award.     
¶ 10.         There
is statutory language, to be sure, that appears to broaden the definition of
“victim” by providing that it “also include[s] the family members of a
minor, incompetent or a homicide victim.” 13 V.S.A. § 5301(4) (emphasis
added).  Even assuming, however, that this provision would allow
restitution for financial loss where it might not otherwise qualify as a
“direct result” of the offense, the provision is inapplicable here. 
Obviously, neither the provision for family members “of a
minor” or an “incompetent” applies to the decedent.  See State
v. Fletcher, 2010 VT 27, ¶ 10, 187 Vt. 632, 996 A.2d 213 (explaining that
we begin with plain meaning of statute to determine and effectuate legislative
intent).  
¶ 11.         Nor
does the provision for family members of a “homicide victim” apply according to
the jury’s verdict.  Although initially charged with grossly negligent
operation, death resulting, the jury here found defendant guilty only of the
lesser-included charge of negligent operation, 23 V.S.A. § 1091(a).  We
have repeatedly “cautioned that a restitution order may not be based on conduct
that was not covered by the defendant’s conviction.”  State v. Rollins, 2007 VT 127, ¶ 7, 182 Vt. 644, 944 A.2d
218 (mem.) (emphasis
added) (holding that defendant’s conviction of
attempted assault and robbery could not support restitution order for money
taken from victim); see also State v. LaFlam,
2008 VT 108, ¶ 17, 184 Vt. 629, 965 A.2d 519 (mem.)
(holding that defendant’s conviction of driving with suspended license did not
support restitution award to owner of store damaged when defendant drove into
it, as there was no “direct link between the loss for which restitution [was]
ordered and the conduct for which defendant was convicted”); Forant, 168 Vt. at 222, 719 A.2d at 403 (holding
that State must demonstrate “causation between the defendant’s criminal act and
the victim’s loss”); VanDusen, 166 Vt. at 244,
691 A.2d at 1055 (explaining that, to support restitution order, State must
establish causation between victim’s loss and conduct for which defendant was
convicted); State v. Knapp, 147 Vt. 56, 60, 509 A.2d 1010, 1012 (1986)
(disallowing restitution where damages were result of unlawful mischief charge
of which defendant was acquitted rather than conduct for which he was
convicted, thus failing to demonstrate “vital link-up” between conviction and
restitution). 
¶ 12.         As we
explained in State v. LaBounty, 23 V.S.A. §
1091 defines the offense of grossly negligent operation “in terms of driving,
not in terms of the consequences that might result from driving
negligently.  A driver may be convicted of grossly negligent operation
regardless of whether an injury occurs, or even whether an accident
occurs.”  2005 VT 124, ¶ 6, 179 Vt. 199, 892 A.2d
203.  Thus, violation of the statute “turns entirely on whether the
driver’s conduct involved a gross deviation from the care that a reasonable
person would have exercised.”  Id. (quotation omitted).  The
same conclusion follows, a fortiori, with respect to the lesser offense of
negligent operation, which is defined strictly in terms of whether the
defendant “breached a duty to exercise ordinary care.”  23 V.S.A. § 1091(a)(2).  Therefore, absent any element of injury or harm,
the conviction of negligent operation can not be
causally linked to the decedent’s death, and thus cannot support a restitution
award for any resulting financial loss.    
¶ 13.          We
recognize that the decedent’s family members have suffered greatly.  The
decedent, however, was the sole victim of defendant’s crime for consideration
of restitution under 13 V.S.A. § 7043.  Under the statute, any
restitution award must be limited to the material losses that the decedent
incurred as a direct result of defendant’s crime.  See id.
§§ 5301(4), 7043(a)(1); see also LaFlam, 2008 VT 108, ¶ 17 (“In summary, Vermont law
requires there to be a direct link between the loss for which restitution is
ordered and the conduct for which defendant has been convicted.”).  Here,
the only such loss included in the restitution orders, according to the State’s
description, was the $5,138 medical bill not covered by insurance.  See 13
V.S.A. § 7043(a)(2).  
¶ 14.         It is
not clear from the record whether the medical bill was included in the
restitution order compensating the decedent’s wife or in the order reimbursing
the victims’ compensation fund.  On remand, the court must determine
whether the Victims’ Compensation Board has already paid this medical bill or
whether it remains outstanding and order the restitution accordingly.  See
id. § 7043(c)(1) (requiring trial court
awarding restitution to make findings with respect to total amount of material
loss incurred by victim); id. § 7043(h)(2)
(stating that restitution may be paid to victims’ compensation fund when
Victims’ Compensation Board has made payment on behalf of victim).
¶ 15.         We
note that the restitution order requiring defendant to reimburse the victims’
compensation fund wholesale—without additional findings on the kinds of costs
covered or their recipients—was improper because the court conflated an award
from the Victims’ Compensation Board pursuant to 13 V.S.A. §§ 5351-5358
and an award of restitution pursuant to § 7043.  Given the lack of
findings, it is not evident that the compensation awarded by the Victims’
Compensation Board were for “material loss[es]” suffered by the “victim” per the restitution
statute.  Id. § 7043(a)(1). 
While 13 V.S.A. § 7043(h)(2) allows restitution to be directed to the victims’
compensation fund when the Victims’ Compensation Board has made payment to or
on behalf of a victim, not all payments from the Board are compensable through
restitution.  The discretion of the trial court to order restitution as
part of the sentencing process is more limited.  Forant,
168 Vt. at 225, 719 A.2d at 404; see 13 V.S.A. § 5355 (governing the approval
or rejection of applications for compensation from the Victims Compensation
Board).  Damages compensable by the Board are not necessarily compensable
through restitution.  Forant, 168 Vt. at
225, 719 A.2d at 404.  Furthermore, the Board
awards compensation “to victims of crimes and to their dependents,” 13 V.S.A. §
5352, but, as discussed above, restitution is not available here for the
decedent’s dependents—or other family members—because they are not “victims” for
the purposes of § 7043.  
¶ 16.         Defendant
also argues that both restitution orders are invalid because the court failed
to make any findings regarding his ability to pay.  In its brief, the
State “acknowledges that there is little evidence in the record concerning
[defendant’s] financial situation” but responds that defendant did not object
on these grounds below and therefore failed to properly preserve this issue for
appeal.  No preservation is required here.  The statute mandates that
the trial court determine whether a defendant will be able to pay the amount of
restitution. 13 V.S.A. § 7043(c)(2).  We
have consistently held that it is incumbent upon courts to make these findings,
reversing restitution orders where they are lacking.  State v. Sausville, 151 Vt. 120, 121-22, 557 A.2d 502, 503
(1989) (reversing restitution order where court failed to make findings as to
defendant’s ability to pay restitution award); State v. Curtis, 140 Vt.
621, 623, 443 A.2d 454, 456 (1982) (reversing restitution order where record
did not contain finding on defendant’s ability to pay); State v. Benoit,
131 Vt. 631, 635, 313 A.2d 387, 389 (1973) (reversing and remanding restitution
order where record lacked findings that defendant could pay amount ordered).
¶ 17.           Here,
the court had evidence relating to defendant’s ability—or inability—to
pay.  See Sausville, 151 Vt. at 121, 557 A.2d at 503 (explaining that findings on ability to pay
can be made only after presentation of evidence).  Defendant’s public defender
application on file called attention to his potential financial difficulties
and, more importantly, stated his income.  Furthermore, the court placed
defendant on a twenty-four-hour curfew, forbidding him from leaving home.
 Even if more information were required for the court to make findings
regarding defendant’s ability to pay, it is the State’s burden to establish
defendant’s ability to pay if defendant does not offer evidence on his own
behalf.  See id. at 121, 557 A.2d at 503
(“If defendant does not take the stand on his own behalf, it will be necessary
for the State to establish in some other manner defendant’s ability to pay
restitution.”).  On remand, the court must make findings on defendant’s
ability to pay any restitution it orders.[1]
II.
¶ 18.         Next,
defendant challenges the trial court’s sentence of eleven to twelve months to
serve.  Defendant argues that a sentence with a gap of only thirty days
between the minimum and maximum term is a fixed sentence in violation of 13
V.S.A. § 7031(a).  Although we generally defer to sentencing courts absent
exceptional circumstances, we review de novo whether a sentence conforms to our
indeterminate sentencing law.  State v. Delaoz,
2010 VT 65, ¶ 39, ___ Vt. ___, 22 A.3d 388. 
       
¶ 19.         Under
13 V.S.A. § 7031(a), the trial court must establish a maximum sentence in
accordance with the maximum term fixed by law for the offense and may establish
a minimum sentence not less than the shortest term fixed by law for the
offense.  In addition, the statute provides that “the court imposing the
sentence shall not fix the term of imprisonment.”  We recently held in Delaoz, and affirmed following reargument,
that the Legislature’s adoption of this proscription on determinate sentences
indicates its intent to transfer some sentencing discretion from the courts to
the state’s parole authority.  2010 VT 65, ¶¶ 40, 67.
 
¶ 20.         At
oral argument, the State asserted that defendant’s crime, a misdemeanor with a
statutory maximum sentence of one year, see 23 V.S.A. § 1091(a)(3), was not a parole offense pursuant to 28 V.S.A. §
501(1), which states: “If the inmate’s sentence has no minimum term or a zero
minimum term, the inmate shall be eligible for parole consideration within 12
months after commitment to a correctional facility.”  The State argues
that defendant’s offense is not subject to 13 V.S.A. § 7031(a) because, had
defendant received no minimum term or a zero minimum term, he could have been
eligible for parole under 28 V.S.A. § 501(1) just one day before reaching his
maximum sentence.  Thus, the State suggests that § 501(1) demonstrates the
Legislature’s intent to render defendant’s offense ineligible for parole. 
  
¶ 21.         The
State misreads § 501(1).  Under § 501(1), an inmate with a sentence
having no minimum term or a zero minimum term and a maximum of one year shall
be eligible for parole within those twelve months.  That eligibility
could come at any time during the twelve month period.  This section does
not indicate any legislative intent to remove defendant’s crime from the
indeterminate sentencing statute or prevent inmates convicted of offenses with
statutory maximums of one year from being eligible for parole.  
¶ 22.         The
issue is thus whether an eleven-month minimum and twelve-month maximum sentence
is, in effect, a fixed twelve-month sentence within the meaning of the
indeterminate sentencing statute.  In Delaoz,
we concluded that a sentence where the maximum and minimum terms were so close
together as to give inadequate time for parole consideration effectively closed
the window during which the parole board could exercise its discretion and
thwarted the purpose behind both the indeterminate sentence law and our laws
governing parole.  2010 VT 65, ¶¶ 44, 67.  
¶ 23.         Subsequent
to our decision in Delaoz, the Legislature
passed an act  comprehensively revising the
sentencing scheme.  Among its provisions was an amendment adding a final
sentence to § 7031(a) as follows: “A sentence shall not be considered fixed as
long as the maximum and minimum terms are not identical.”
 2011, No. 41, § 2 (emphasis added).  Thus, the Legislature through
this enactment superseded our holding in Delaoz
and effectively resolved defendant’s claim here, if the amendment to § 7031(a)
applies to defendant’s sentence.   
¶ 24.         The
general presumption is that legislation is intended to apply only
prospectively.  Northwood AMC Corp. v. Am. Motors
Corp., 139 Vt. 145, 148, 423 A.2d 846, 849 (1980).  The
presumption may be rebutted, however, where the legislative history and
surrounding circumstances indicate that the revision was intended to clarify
the meaning of the preexisting law rather than to effect a substantive
change.  As we explained in State v. Thompson: “Clarification is a
legitimate and recognized objective of legislative action.  We presume that
the Legislature intended to change the meaning of a statute when it amends it,
but we will recognize clarification of the law where the circumstances clearly
indicate it was intended.”  174 Vt. 172, 178, 807 A.2d 454, 460 (2002)
(citation omitted); accord Elkins v. Microsoft Corp., 174 Vt. 328, 337,
817 A.2d 9, 17 (2002) (“Where the Legislature has amended a prior law and the
circumstances clearly indicate clarification to be intended, this Court’s
construction of a statute must be governed by the disclosed intent of the
Legislature.”).[2]
              
¶ 25.         A
summary of the legislation amending § 7031(a) explained that it “[c]larifies that a sentence is not considered ‘fixed’ and
thereby prohibited by Vermont’s indeterminate sentencing structure, provided
the minimum and maximum terms of the sentence are not identical.” Act Summary,
2011, No. 41, available at
http://www.leg.state.vt.us/docs/2012/Acts/ACT041sum.htm (emphasis added).[3]  That a clarification rather than a
change in the law was intended is further corroborated by the fact that the
amendment was enacted in response to a statutory interpretation by this Court
in Delaoz that the Legislature obviously
deemed to be contrary to its intent.  The surrounding circumstances thus
indicate that the added sentence was intended to clarify or correct the law’s
meaning rather than change it.  See In re Shantee
Point, Inc., 174 Vt. 248, 258, 811 A.2d 1243, 1251 (2002) (holding that ordinance
amendments were “clarifications adopted in light of . . . litigation, rather
than substantive changes”); see also In re Oswalt,
444 F.3d 524, 528 (6th Cir. 2006) (“When [an] amendment [is] passed in the
midst of controversy over a provision’s meaning, the usual presumption that an
amendatory act declares new law is overcome and a legislative intent to clarify
rather than to change the law may be inferred.” (quotation
omitted)); Oxford Tire Supply, Inc. v. Comm’r of
Revenue Servs., 755 A.2d 850, 856 (Conn. 2000)
(observing that another significant factor “in determining the clarifying
character of legislation is that the legislation was enacted in direct response
to a judicial decision that the legislature deemed incorrect” (quotation
omitted)).  That the provision was made effective immediately “on passage”
rather than in the future also tends to support an inference of an intent to clarify the existing law.  2011, No. 41, §
13; see Tarrant v. Dep’t of Taxes, 169 Vt. 189, 198, 733 A.2d 733, 740
(1999) (noting that, where Legislature “enacts a clarifying provision,” it
generally “provides for the statute to be effective upon passage” rather than
at a future date); Pac v. The Upjohn Co., 571 A.2d 160, 168 n.10 (Conn.
App. Ct. 1990) (holding that amendment was clarification of existing law where
it provided that it clarified the law and was “effective on passage”).
¶ 26.         Accordingly,
we conclude that the amendment to § 7031(a) applies to defendant’s sentence,
and thus defeats defendant’s claim that he was sentenced to an impermissible
fixed term.  
Defendant’s
sentence is affirmed. The restitution orders are reversed and remanded for  further proceedings consistent with the views
expressed herein. 
 
 

 


 


FOR THE COURT:


 


 


 


 


 


 


 


 


 


 


 


Associate
  Justice

 





[1]
 Because these issues are dispositive, we do not address defendant’s
additional arguments.
 


[2] 
When a clarification of a misapplied or misinterpreted statute is enacted by
the legislature, it is generally understood that the “act has no retrospective
effect because the true meaning of the statute remains the same.”  Western Sec. Bank v. Super. Ct., 933 P.2d 507,
514 (Cal. 1997); see also Levy v. Sterling Holding Co., LLC, 544 F.3d
493, 506 (3d Cir. 2008) (“[A] new rule should not be deemed to be ‘retroactive’
in its operation . . . if it d[oes] not alter
existing rights or obligations [but] merely clarifie[s]
what those existing rights and obligations ha[ve]
always been.” (quotation omitted)); In re Fox, 158 P.3d 69, 76 (Wash. Ct. App. 2007) (“A
statute that clarifies, rather than alters, a current law does not operate
retroactively when applied to transactions conducted before its
enactment.”).  Thus, because a law must be retroactive to violate the ex
post facto clause, we need not be concerned here about any possible objection
on this ground.  See United States v. Brennan, 326 F.3d 176, 197
(3d Cir. 2003) (“[W]hen an amendment is a mere clarification, rather
than a substantive change . . . its application does not violate the ex post
facto clause.”); United States v. Mapp,
990 F.2d 58, 61 (2d Cir. 1993) (“When an amendment serves merely to clarify . .
. the Ex Post Facto clause is not implicated.”); Holm v. Iowa Dist. Ct.,
767 N.W.2d 409, 416 (Iowa 2009) (“There is no ex post facto violation where a
court merely clarifies the law without making substantive changes.”). 
  


[3] 
Summaries of all bills passed by the General Assembly are prepared by staff of
the Legislative Council.  While not a direct statement of the
Legislature’s intent, such bill summaries are routinely consulted and cited by
courts as evidence of legislative intent.  See, e.g., People v. Chaussee, 880 P.2d 749, 758 (Colo. 1994) (quoting from
“Staff Summary” “prepared by legislative council” as evidence of act’s legislative
history and underlying purpose); Lane v. Metro. Prop. & Cas. Ins. Co., 7 A.3d 950, 956 n.6 (Conn. App. Ct.  2010) (citing “the office of
legislative research bill summary” as evidence of legislative intent); Stelmack v. State, 58 So. 3d 874, 876-77
(Fla. Dist. Ct. App. 2010) (citing “staff summary prepared for the joint
legislative committee” as evidence of legislative history); State v. Johnson,
2 A.3d 368, 376 (Md. 2010) (quoting from bill summary “prepared by staff of the
General Assembly” as evidence of legislative intent); Lamb v. Coursey, 243 P.3d 130, 134-35 (Or. Ct. App. 2010)
(citing “the staff measure summary” as part of legislative history to
demonstrate underlying legislative purpose).